DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first and second “impeding elements” for “impeding fluid” in claims 1, 79, and 130.
The impeding elements are interpreted as foams, or other materials capable of impeding flow of fluid as described in Paragraph 5 of Applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 33, 37, 79, 86, 130, 132-133, and 137 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braga et al. (US 2019/0001030 A1), hereinafter Braga.

Regarding claim 1, Braga teaches a fluid collection apparatus for capable of use with negative pressure wound therapy (Figs. 1-4, and 10; Abstract) comprising:
a collection vessel (Figs. 2 and 3, elements 242 and 260, and Fig. 10, element 1335), a first fluid defining member (best seen in Fig. 4, element 256; Paragraph 89; also see arrows 1-3 and Fig. 3, elements 264) configured to be in fluid communication with a source of negative pressure (see outlet 252 and arrows 1-3 denoting the path of flow; Paragraphs 88-89),
a first impeding element positioned at a first end of the first fluid defining member,
a second impeding member positioned at a second of the first fluid defining member (Fig. 3 shows two impeding elements 262 on either side of fluid path 256), and
a second fluid defining member defining a pathway for dispensing fluid drawn from a wound site of a patient during negative pressure wound therapy into a collection region of the collection vessel (Fig. 2, element 230; also shown in Fig. 10, element 1334; Paragraphs 75 and 105); and
wherein the first impeding element impedes fluid dispensed with the collection region from entering a first end of the first fluid defining member and the source of negative pressure, and the second impeding element impeding fluid dispensed within the collection region from entering a second end of the first end of the first fluid defining member and the source of negative pressure (Paragraph 87 describes filters 262; Paragraph 88 indicates the filters prevent exudate from entering passageway 264).

Regarding claim 11, Braga further discloses a filter positioned within the first fluid defining member (Paragraph 14 indicates use of a hydrophobic filter at the top of the collection canister; best seen in Fig. 10 which shows element 1376 positioned in first fluid path between collection canister 242/1335 and pump 1360, suction port 1374 corresponding to suction port 252 in Figs. 3-4; Paragraph 100).

Regarding claim 12, Braga further discloses the filter being hydrophobic (Paragraph 100).

Regarding claim 33, Braga further discloses an extension element extending the second fluid defining member to an area adjacent to or within the collection region of the collection vessel (Fig. 10 shows portion extending into the collection region; Paragraph 105).
	
Regarding claim 37, Braga further discloses wherein the first impeding element and second impeding element are configured such that when the collection region of the vessel is filled to at least about 50% capacity by volume and sealed, in all orientations of the apparatus at least one of the first and second ends of the first fluid defining member is not submerged in liquid (Paragraphs 6 and end of Paragraph 84 indicate how the device is orientation independent; Figs. 3 and 4 show the impeding elements being at opposite sides; if the device were to be tilted to the left or right such that one of the impeding elements was submerged, the other would naturally be exposed).

Regarding claim 79, Braga teaches a multi-orientation fluid collection apparatus for negative pressure wound therapy (Figs. 1-4, and 10; Abstract and Paragraph 6) comprising:
a collection vessel comprising a first side and a second side (Figs. 2 and 3, elements 242 and 260, and Fig. 10, element 1335; the first and second sides being inherent to the collection vessel and container),
a cover connected to the first side of the collection vessel (fig. 10, element 246 forms a cover connected to the first and second sides; Paragraph 76)
a first fluid pathway in fluid communication with a source of negative pressure (best seen in Fig. 4, element 256 and defined by arrows 1-3; Paragraph 89; also includes Fig. 3, elements 264 and element), the first fluid pathway positioned between:
a first impeding element positioned at an interior of the first side of the collection vessel and a
second impeding element positioned at an interior of the second side of the collection vessel, wherein the first impeding element and the first side of the collection vessel are in substantially fluid tight communications, and wherein the second side is opposing the first side (Fig. 3 shows two impeding elements 262 on either side of fluid path 256, said sides opposing one another; Paragraph 105 describes fluid tight connections; further it would be necessary for the first impeding element to be in fluid tight communication with the first side of the collection vessel to prevent fluid from bypassing the impeding element and negating its purpose)
a filter positioned within the first fluid defining member and between the first impeding element and the second impeding element (Paragraph 14 indicates use of a hydrophobic filter at the top of the collection canister; best seen in Fig. 10 which shows element 1376 positioned in first fluid path between the two sides of the collection canister 242/1335 where the impeding elements are located, suction port 1374 corresponding to suction port 252 in Figs. 3-4; Paragraph 100), and 
a second fluid pathway for introducing exudate into the collection vessel (Fig. 2, element 230; also shown in Fig. 10, element 1334; Paragraphs 75 and 105).

Regarding claim 86, Braga further discloses the filter hinders liquid from reaching the source of negative pressure (Paragraph 100 indicates filter 1376 prevents exudate from reaching the pump).

Regarding claim 130, Braga discloses an orientation independent apparatus connected to a source of negative pressure for collecting wound exudate /8 Figs. 1-4, and 10; Abstract and Paragraph 69, the apparatus comprising:
a collection vessel (Figs. 2 and 3, elements 242 and 260, and Fig. 10, element 1335);
a first fluid pathway comprising a first and a second end with impeding elements at the first and second ends (Fig. 3 shows two impeding elements 262 on either side of fluid path 256; also see arrows 1-3 and Fig. 3, elements 264), said first fluid pathway and a first side of the apparatus in substantially fluid tight communication with the source of negative pressure (Paragraph 105 describes fluid tight connections; further it would be necessary for the fluid path to be in fluid tight communication with the source of negative pressure in order for said negative pressure to reach the wound and drain exudate); and
a second fluid pathway for drawing fluid from a wound site into the apparatus (Fig. 2, element 230; also shown in Fig. 10, element 1334; Paragraphs 75 and 105).

Regarding claim 132, Braga further discloses an air permeable member situated within the first fluid pathway (Paragraph 14 indicates use of a hydrophobic filter at the top of the collection canister; best seen in Fig. 10 which shows element 1376 positioned in first fluid path via suction port 1374 corresponding to suction port 252 in Figs. 3-4; Paragraph 100).

Regarding claim 133, Braga further discloses a third fluid pathway situated within the first fluid pathway and in fluid communication with the air permeable member for receiving air from the air permeable member (Fig. 10, elements 1372, 1374 and 1378; Paragraphs 98-100; suction port 1374 corresponding to suction port 252 in Figs. 3-4, thus would be within first fluid path portion 256), said third fluid pathway within said first fluid pathway and a first side of the apparatus in substantially fluid tight communication and the third fluid pathway in fluid communication with the source of negative pressure (Paragraph 105 describes fluid tight connections; further it would be necessary for the all the fluid paths to be in fluid tight communication with the source of negative pressure in order for said negative pressure to reach the wound and drain exudate).

Regarding claim 137, Braga further discloses an air permeable member comprises one or more filters (Fig. 10, element 1376; Paragraph 100)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 1 above, and further in view of Locke et al. (US 2013/0066301 A1), hereinafter Locke’301.

Regarding claim 2, Braga substantially discloses the invention except wherein at least one of the first impeding element and the second impeding elements comprise foam.
In the same field of endeavor, Locke’301 teaches a canister for negative pressure wound therapy (Fig. 1, Abstract) comprising an impeding element comprising a foam (Paragraph 38 describes entry chamber 170 in Fig. 3B may comprise foam between the entry and the hydrophobic filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one or both the impeding elements of Braga to comprise foam as taught by Locke’301. Doing so would allow for analogous provision of negative pressure therapy and would further be advantageous to prevent premature blocking of the hydrophobic filter (elements 160 and 162 in Fig. 3B of Locke’301; analogous to hydrophobic filter 1376, the impeding members 262 comprising foam would similarly protect the hydrophobic filter of Braga).

Regarding claim 5, Braga substantially discloses the invention except at least one of the first and second impeding elements comprising polyurethane, polyether, polyvinyl alcohol (PVA), or a combination thereof.
In the same field of endeavor, Locke’301 teaches a canister for negative pressure wound therapy (Fig. 1, Abstract) comprising an impeding element comprising a foam (Paragraph 38 describes entry chamber 170 in Fig. 3B may comprise foam, specifically polyurethane foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one or both the impeding elements of Braga to comprise foam as taught by Locke’301. Doing so would allow for analogous provision of negative pressure therapy and would further be advantageous to prevent premature blocking of the hydrophobic filter and in the prevention of bubble formation within the container (elements 160 and 162 in Fig. 3B of Locke’301; analogous to hydrophobic filter 1376, the impeding members 262 comprising foam would similarly protect the hydrophobic filter of Braga).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 11 above, and further in view of Locke’301.

Regarding claim 13, Braga substantially discloses the invention as claimed.
Braga does not explicitly teach a pore size of between about 0.2 micron to about 0.8 micron.
In the same field of endeavor, Locke’301 teaches a canister for negative pressure wound therapy (Fig. 1, Abstract) comprising a hydrophobic filter (Fig. 3B, elements 160 and 162) having pores of 0.5 to 1 micron, or more specifically 0.25 micron (Paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pore size of the hydrophobic filter of Braga to be explicitly 0.25 micron (which lies within and thus anticipates the claimed range of about 0.2 to about 0.8 micron). Doing so would allow for analogous provision of negative pressure and would also serve to provide a barrier against viruses (Paragraph 41 of Locke’301).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 11 above, and further in view of Lin (US 2019/0030223 A1).

Regarding claim 14, Braga substantially discloses the invention as claimed. Braga does not explicitly teach the filter comprising polyethersulfone (PES), polytetrafluorethylene (PTFE), cellulose acetate, or a cellulose nitrate membrane.
In the same field of endeavor, Lin teaches a wound therapy device (Fig. 4A; Abstract) comprising a container (element 155) and a filter separating said container and fluid from a pump (elements 124, 152, and 168; Paragraphs 73 and 86), said filter comprising PTFE (Paragraph 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the PTFE  filter of Lin with the generally described hydrophobic filter of Braga would have achieved the predictable result of allowing air and negative pressure to pass through while preventing liquids from reaching the pump.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 11 above.

Regarding claim 15, Braga substantially discloses the invention as claimed. Braga further teaches the use of a carbon filter (Paragraph 87 describes a charcoal odor filter; also Paragraph 144).
Braga does not explicitly disclose the amount of about 25 g/m2 to about 200 g/m2 of activated carbon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the carbon filter of Braga have about 25 g/m2 to about 200 g/m2 of activated carbon since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Braga would not operate differently with the claimed amount of carbon since the filter of Braga is used in the same manner as Applicant (Paragraph 87 of Braga indicates the charcoal serving as an odor filter; Paragraph 40 of Applicant’s specification also indicates carbon as an odor/aromatic filter). Further, applicant places no criticality on the range claimed, indicating simply that the amount of activated carbon may “in some cases” be within the claimed ranges  (Paragraphs 6 and 75).

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 79 above, and further in view of Locke’301.

Regarding claim 87, Braga substantially discloses the invention as claimed including the filter being hydrophobic (Paragraph 100).
Braga does not explicitly teach a pore size of between about 0.2 micron to about 0.8 micron.
In the same field of endeavor, Locke’301 teaches a canister for negative pressure wound therapy (Fig. 1, Abstract) comprising a hydrophobic filter (Fig. 3B, elements 160 and 162) having pores of 0.5 to 1 micron, or more specifically 0.25 micron (Paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pore size of the hydrophobic filter of Braga to be explicitly 0.25 micron (which lies within and thus anticipates the claimed range of about 0.2 to about 0.8 micron). Doing so would allow for analogous provision of negative pressure and would also serve to provide a barrier against viruses (Paragraph 41 of Locke’301).

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 79 above, and further in view of Locke et al. (US 2014/0074053 A1), hereinafter Locke’053.

Regarding claim 89, Braga substantially discloses the invention as claimed. Braga does not explicitly teach the filter comprising polyethersulfone (PES), polytetrafluorethylene (PTFE), cellulose acetate, or a cellulose nitrate membrane.
In the same field of endeavor, Locke’053 teaches a wound therapy device (Fig. 1; Abstract) comprising a container (element 204) and a filter separating said container and fluid from a pump (filter 306 is between pump 210 and container 204; also see Figs. 3 and 5 Paragraphs 40, 42, 46, 47, and 50), said filter comprising PES (Paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the PES filter of Locke’053 with the generally described hydrophobic filter of Braga would have achieved the predictable result of allowing air and negative pressure to pass through while preventing liquids from reaching the pump (Paragraph 46 of Locke’053 describes how the PES is a suitable material for the hydrophobic, bacterial filter).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).

Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 79 above, and further in view of Heagle et al. (US 2010/0179493 A1), hereinafter Heagle.

Regarding claim 97, Braga substantially discloses the invention as claimed. Braga does not explicitly teach an absorbent material provided within a dissolvable sachet.
In the same field of endeavor, Heagle teaches a wound dressing canister (Fig. 1, Abstract) comprising absorbent material (Figs. 8 and 9, element 150; Paragraph 68 indicates how fluid solidifier uses absorbents) in a dissolvable sachet (element 154; Paragraph 72 describes soluble film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Braga to comprise the absorbent material within a dissolvable sachet as taught by Heagle. Doing so would allow for analogous wound drainage and fluid collection, and would further be advantageous in avoiding filter clogging and containing fluids (Paragraphs 67 and 71).

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Braga as applied to claim 79 above, and further in view of Locke et al. (US 2013/0053797 A1), hereinafter Locke’797.

	Regarding claim 99, Braga substantially discloses the invention as claimed. Braga does not explicitly teach a first wicking layer positioned between the first impeding element and an absorbent material; and a second wicking layer positioned between the absorbent material and the second impeding element.
	In the same field of endeavor, Locke’797 teaches a negative pressure wound dressing collection container (Fig. 2; Abstract) comprising an interior absorbent material (Figs. 7 and 8, element 206) surrounded in wicking layers (element 208; Paragraph 62; see annotated Fig. 8 below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Braga to comprise the absorbent and wicking layers of Locke’797. Doing so would result in a first wicking layer positioned between the first impeding element and an absorbent material; and a second wicking layer positioned between the absorbent material and the second impeding element (see annotated Fig. below illustrating combination). Further, doing so would be advantageous in retaining fluids while also transmitting reduced pressure (Paragraph 62 of Locke’797).

    PNG
    media_image1.png
    708
    1067
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Locke et al. (US 2008/0071214 A1) teaches an analogous wound canister and dressing device having multiple filters
Bonano et al. (US 2016/0114281 A1) teaches a highly analogous device having multiple fluid impeding members.
Robinson et al. (US 2014/0276497 A1) teaches multiple filter materials including cellulose acetate (Paragraph 28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781